Order entered April 16, 2013




                                        In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                  No. 05-12-01074-CR

                        DAVID ANTHONY MCGEE, Appellant

                                          V.

                          THE STATE OF TEXAS, Appellee

                   On Appeal from the Criminal District Court No. 7
                                Dallas County, Texas
                        Trial Court Cause No. F12-00275-Y

                                       ORDER
      Appellant’s April 9, 2013 motion to extend the time for filing appellant’s brief is

GRANTED. Appellant’s brief shall be due on May 8, 2013.


                                                 /s/   LANA MYERS
                                                       JUSTICE